Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Application’s election of Invention I claim(s) 1-7, drawn to a manufacturing method of a magnet, in the reply filed on 7/9/2021 is acknowledged without traverse. Claims 2-3 and 8-9 have been cancelled; Claims 1 and 4-7 have been amended; Claims 1 and 4-7 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation of “sequentially from large pressing plates to smaller pressing plates” is unclear since it is unclear “larger” and/or “small” refer to what dimension of the pressing plates. Actually, from the Fig.6 of the instant application, the thickness of the plates are not changed. Proper amendment/ clarification is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maeda et al (US-PG-pub 2013/0252004 A1, thereafter PG’004) in view of Sugiyama et al (US 6,143,094, corresponding to JP-H10102140 A1, listed in IDS filed on 11/07/2018, thereafter US’094).

Regarding claims 4 and 6, PG’004 in view of US’094 teaches the same rare earth magnetic powder manufacturing by the same compressing mold to compact with the same biaxial compressing as indicated in the instant invention, the density control including packing density (cl.6) or powder green density (cl.4) would be highly expected in the process of PG’004 in view of US’094). MPEP 2112 01 and 2145 II. Furthermore, PG’004 specify producing a powder compact having a high relative density, (par.[0008], [0020], and [0042] of PG’004), and more specifically that the powder compact having a complicated shape and a high-density powder compact having a relative density of 85% or more, further 90% or more, and particularly 95% or more (par.[0050], [0058] of PG’004), which including the control of the green density (cl.4) and packing density (cl.6). 
Regarding claims 5 and 7, the claimed difference of compacting ratio between X-axis direction and Y-axis direction (cl.5) and average distance between crystal grains in X-axis 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734